Title: To George Washington from John Mehelm, 7 December 1779
From: Mehelm, John
To: Washington, George


        
          Sir
          Readingtown [N.J.] Decr 7th 1779
        
        In my last I gave your Excellency an Acct of Near a Thousand pr of Shoes more than has been since delivered to the Clothier General’s Store. they were Shoes that Mr Caldwell had purchased by order of the board of war before he became an Assistant of mine. he therefore did not consider himself under any Obligation to deliver the Shoes to my order but kept them for the Jersy Brigade to whom I understand they have been since delivered—Your Excellency requested me to Inform you what Number of Shoes you might expect from this State by Christmas—I think I cannot promise more than a Thousand pr more than has been delivered by that time.
        Being at Brunswick the other day and happening to be at the house where Mrs Myers the Widow of the late Capt. Myers, who fell at Germantown, lives—I took Occasion to enquire a little into her Circumstances, which she is verry desirous of having represented to your Excellency. I find she has no other dependance for the Support of herself and five small Children but what arises from her own Industry, As to her husbands half pay,

she has not received any of it yet, the proofs of her Marriage being out of her power thro the Enemy’s having possession of New York—but it would turn out to verry little Acct, money is so depreciated, could she receive it—If your Excellency could think it Consistant with your duty to order her one ration a day from the Issuing Commisary’s Store at the Landing Untill money would Appreciate it would be a Singular Favour—It is really distressing to see the widow and Children Of a Man who bravely fell in the Cause of his Country Suffering while so Many Wretches among us are rowling in Affluence who Instead of Serving their Country are spending their whole time in Endeavouring to ruin it, by depreciating the Currency and other Acts of Villany in order to Amass Wealth and overgrown Estates to themselves—I am with the greates[t] respect Your Excellencys Most Obedt & Verry hb. Servt
        
          John Mehelm
        
      